Citation Nr: 1748936	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-27 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to November 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Notice of Disagreement was received in April 2011.  In August 2012, a Statement of the Case was issued, and, in October 2012, the Veteran filed his substantive appeal (via a VA Form 9).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg RO.  A transcript of the hearing is of record.

Subsequent to the most recent adjudication of the Veteran's claim, the Veteran submitted additional evidence in support of his claim in the form of a medical research document and training letter accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).  However, this documentation was also previously submitted to the RO with the Veteran's Notice of Disagreement, and was discussed in the Veteran's August 2012 Statement of the Case. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hearing loss does not meet the threshold of hearing loss for VA disability purposes.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a January 2010 letter which was sent prior to the initial unfavorable decision in April 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports from March 2010 and August 2017 hearing statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic diseases of the nervous system such as tinnitus and sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. FACTS AND ANALYSIS

On the Veteran's April 1996 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0


On the Veteran's May 1996 in-service audiogram, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
-10
5
-5
LEFT
5
0
-5
-5
0


On the Veteran's June 1996 diving duty examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
-10
5
-5
LEFT
5
0
-5
-5
0


On the Veteran's June 1997 Separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
0
0
5


On the Veteran's March 2010 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
5
5
5
10

Maryland CNC word list speech recognition scores were 100 for the left ear and 100 for the right ear.  

The Veteran served in the Navy on active duty as a diver.  See Form DD 214 November, 1998.  Thus, noise exposure has been conceded.  The Veteran also testified that he was consistently exposed to large loud air compressors for 12 hours at a time in his August 2017 hearing testimony.  Therefore, the first requirement for service connection, an in-service event, has been met.  

The Veteran does not meet the second prong of service connection, as the Veteran's hearing loss does not meet the threshold of hearing loss for VA disability purposes. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As shown in the puretone diagrams above, the Veteran has not shown thresholds at 40 decibels or greater and the Veteran's speech recognition scores do not fall below 94 percent and the thresholds for at least three of the frequencies are not 26 decibels or greater.  Therefore, the Veteran does not currently meet the VA disability standard for bilateral hearing loss.  

The Veteran provided lay testimony during his August 2017 Board hearing that he consistently asked his family to repeat themselves after service.  The Veteran testified that his family told him that he had hearing loss.  The Veteran is competent to report that he experiences hearing difficulties, but is not qualified to state his exact Hertz levels.  The audiologists are so qualified.  No evidence introduced in the record suggests that the Veteran's family members have any medical training which would render them competent to diagnose hearing loss for VA purposes.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, their opinion concerning whether or not the Veteran has a current diagnosis of hearing loss is outweighed by the audiological opinion.  

Furthermore, the Veteran has not shown a nexus through manifestations of hearing loss within one year of the Veteran's active service because the audiological exams show that the Veteran did not meet the threshold for hearing loss within one year of departure from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Therefore, service connection for bilateral hearing loss must be denied because the Veteran does not meet the second required prong of service connection, a current diagnosis of a hearing loss disability for VA purposes.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The issue of service connection for tinnitus is remanded for an addendum opinion from an ENT.  On the examination report from the Veteran's March 2010 VA examination, the examiner stated that the Veteran's claims file does not support the Veteran's claim of noise induced tinnitus due to service.  The examiner's rationale stated that individuals exposed to high levels of noise will typically report tinnitus, and that while the Veteran reports the onset was during service, there was no documentation in the Veteran's file regarding tinnitus in either ear.  The examiner continued that it is more than likely due to presbycusis and/or some other etiology.  

The Veteran submitted a copy of a training letter dated July 5, 2007 written by the VA Director of Compensation and Pension Services, which provided information on disabilities resulting from diving and guidance upon obtaining medical opinions for such disabilities.  The letter stated that a diving etiology should be considered for ear abnormalities.  The letter specifically listed tinnitus as a potential long-term effect of diving.  

The Board notes that the VA examiner who provided the negative nexus opinion did not address the fact that the Veteran was a diver in the Navy and did not provide an opinion as to whether or not the Veteran's in-service diving duties may be related to the Veteran's current tinnitus.  Upon review of the VA training letter submitted by the Veteran, the Board finds that a diving etiology opinion is necessary to provide an adequately informed opinion regarding the Veteran's claim.  For the reasons stated above, the Board finds that an ENT addendum is required to obtain sufficient information upon which to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion by an ENT to the March 2010 VA audiological examination report.  The record must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.

The examiner should address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tinnitus is related to his in-service diving.  In so opining, the examiner should specifically review and consider VA's Training Letter 07-04 entitled "Medical Consequences of Diving" which is associated with the Veteran's claims file and documentation of the Veteran's sick call visits for his ears to include a notation from September 9, 1996, in which the Veteran was seen in sick call for ear pain.

2. Thereafter, readjudicate the service connection claim on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


